J-A12026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MIRIAM LISSER POLIS                               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

ROBERT POLIS

                            Appellant                No. 1976 EDA 2015


                  Appeal from the Order Entered May 29, 2015
             In the Court of Common Pleas of Montgomery County
                      Civil Division at No(s): 1992-22326

BEFORE: BENDER, P.J.E., PANELLA, J., and STEVENS, P.J.E.

MEMORANDUM BY PANELLA, J.                          FILED OCTOBER 07, 2016

       Appellant, Robert Polis (“Father”), appeals from the order entered in

the Montgomery County Court of Common Pleas, granting Miriam Lisser Polis

(“Mother”) certain expenses owed, ordering Father to purchase and maintain

a life insurance policy, which will cover his remaining alimony arrearages

pursuant to the parties’ 1992 Property Settlement Agreement (“PSA”), and

finding Father not in contempt of the PSA. We affirm.

       The trial court opinion sets forth the relevant facts and procedural

history of this case; therefore, we see no reason to restate them. See Trial

Court Opinion, filed October 28, 2015, at 1-5.1

____________________________________________



 Former Justice specially assigned to the Superior Court.
1
  We note a few errors in this trial court opinion that we correct here: the
order from which Father appealed was filed on May 29, 2015; the parties’
(Footnote Continued Next Page)
J-A12026-16


      Father raises the following issues for our review:

      DID THE HONORABLE LOWER COURT ERR IN FAILING TO APPLY
      THE [FOUR]-YEAR CONTRACT STATUTE OF LIMITATIONS TO
      [MOTHER’S] PETITION AND, THEREFORE, DISMISS [THE] SAME?

      DID THE HONORABLE COURT ERR IN REFUSING TO CONSIDER
      THE TESTIMONY OF [FATHER] AS INADMISSIBLE HEARSAY THAT
      THE   $600,000.00   FIGURE   STIPULATED   BEFORE   THE
      HONORABLE BERNARD MOORE ON MAY 6, 2002, INCLUDED ALL
      [OF MOTHER’S] CLAIMS TO DATE[?]

      DID THE HONORABLE COURT ERR IN REFUSING TO FIND THAT
      THE $600,000.00 ARREARS STIPULATED BEFORE THE
      HONORABLE BERNARD MOORE ON MAY 6, 2002, INCLUDED ALL
      [OF MOTHER’S] CLAIMS TO THAT DATE WERE THE COURT
      RECORDS SHOWED A LOWER FIGURE ABOUT [TWO] YEARS
      PRIOR TO THAT DATE[?]

      DID THE HONORABLE LOWER COURT ERR IN REFUSING TO
      FIND THAT THE $600,00.00 ARREAR STIPULATED BEFORE THE
      HONORABLE BERNARD MOORE ON MAY 6, 2002, INCLUDED ALL
      [OF MOTHER’S] CLAIMS TO THAT DATE WHEN [MOTHER’S]
      PETITION    STATED   ARREARS   (NON-CONTRACT)     WERE
      $550,000.00 AND ALL HER CONTRACT CLAIMS TO MAY 6, 2002,
      WERE RAISED IN HER PETITION?

Father’s Brief, at 12.

      On appeal from an order interpreting a marital settlement agreement,

we must decide whether the trial court committed an error of law or abused

its discretion. See Tuthill v. Tuthill, 763 A.2d 417, 419 (Pa. Super. 2000)

(en banc). “We do not usurp the trial court’s fact-finding function.” Id.

(citation omitted).

                       _______________________
(Footnote Continued)

divorce decree was filed on June 21, 1994; and the court’s memorandum
opinion and order were filed on December 22, 2014.



                                            -2-
J-A12026-16


      “[J]udicial discretion” requires action in conformity with law on
      facts and circumstances before the trial court after hearing and
      due consideration. Such discretion is not absolute, but must
      constitute the exercises of sound discretion. This is especially so
      where, as here, there is law to apply. On appeal, a trial court's
      decision will generally not be reversed unless there appears to
      have been an abuse of discretion or a fundamental error in
      applying correct principles of law. An “abuse of discretion” or
      failure to exercise sound discretion is not merely an error of
      judgment. But if, in reaching a conclusion, law is overridden or
      misapplied,     or   the   judgment    exercised   is   manifestly
      unreasonable or lacking in reason, discretion must be held to
      have been abused.

In re Deed of Trust of Rose Hill Cemetery Ass'n Dated Jan. 14, 1960,

590 A.2d 1, 3 (Pa. 1991) (internal citations omitted). “Because contract

interpretation is a question of law, this Court is not bound by the trial court’s

interpretation.” Stamerro v. Stamerro, 889 A.2d 1251, 1257 (Pa. Super.

2005) (citation omitted).

      Additionally, our standard of review concerning challenges to the

admissibility of evidence is as follows:

      Questions concerning the admissibility of evidence lie within the
      sound discretion of the trial court, and a reviewing court will not
      reverse the trial court’s decision absent a clear abuse of
      discretion. Abuse of discretion is not merely an error of
      judgment, but rather where the judgment is manifestly
      unreasonable or where the law is not applied or where the record
      shows that the action is a result of partiality, prejudice, bias or ill
      will.

Commonwealth v. Young, 989 A.2d 920, 924 (Pa. Super. 2010) (internal

citations omitted). Hearsay is defined as “a statement that (1) the declarant

does not make while testifying at the current trial or hearing; and (2) a

party offers in evidence to prove the truth of the matter asserted in the

                                       -3-
J-A12026-16


statement.” Pa.R.E. 801(c). Hearsay evidence is inadmissible unless an

exception to the rule against hearsay applies. See Pa.R.E. 802. This Court

has held that it is within a lower court’s discretion to preclude hearsay

testimony sua sponte, even when the opposing party had failed to object to

it. See In re R.T., 778 A.2d 670, 683 (Pa. Super. 2001).

       After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Gail

Weilheimer, we conclude Father’s issues on appeal merit no relief. The trial

court comprehensively discusses and properly disposes of the issues

presented on appeal. See Trial Court Opinion, filed October 28, 2015, at 8-

10; Trial Court Opinion, filed December 22, 2014, at 2-5.2 We affirm based

on those two decisions.

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2016


____________________________________________


2
 We also note a couple of errors in this trial court opinion that we correct
here: the master report was dated May 9, 2014; and the court’s order
deferring action on Mother’s counter petition was filed on July 31, 2001.



                                           -4-
                                                                                                    Circulated 09/28/2016 10:15 AM




       IN THE COURT OF COMMON PLEAS OF MONTGOMERY                               COUN1Y,                   PENNSYLVANIA
                               CIVIL ACTION- LAW

   MIRIAM LISSER POLIS                                           NO. 1992-22326
                                                        .   ..
                      vs.                                        PACSES NO. 831001804

   ROBERT BRUCE POLIS

                                  MEMORANDUM OPINIONAND ORDER

          The filings presently before the Court are . as._follow;: Robert Bruce Polis's ("Father's;') ...

   Petition to Correct Court Records filed November 22, 2013 ("Petition to Correct") with the

   Montgomery County Domestic Relations Office ("DRO"), Miriam Lesser Polis's ("Mother's")

   Petition for Contempt and Enforcement of the Parties' Property Settlement Agreement filed May

   4, 2014 ("Mothe,r's Contempt Petition"), Mother's Support Exceptions filed May 23, 2014
                         . - ....
   ("Mother's Support Exceptions") and Father's Support Exceptions filed May 28, 2014 ("Father's

   Support Exceptions").
                                                                                  ,:   _;·,,, . .
         -Forthe reasons set· forth below, we hold (1 )AH of the remaining arrears                  in this matter are
   related to alimony; (2) Father's obligations in the Property Settlement Agreement related to

  Rachel Polis's ("Child's") (a) College expenses, (b) unreimbursed medical/dental expenses, (c)

  summer camp expenses, (d) synagogue expenses, and (e) Father's life insurance coverage are not

  included in the $600,000.00 arrearage total set forth in the Court's May 6, 2002 Order; (3) The

  parties are scheduled for a hearing on Mother's Contempt Petition on May 12, 2015, at which

, time the Court shall fully address Mother's claims and Father's defenses.

          Initially, the Court notes that Father's Petition to Correct does not appear to be properly

  before us considering Father only filed it at DRO. The Court further observes, however, that

  DRO issued a Master Report dated May 5, 2014, in response to Father's Petition !o Correct.




                                                       A-1
Both Parties' exceptions to this Master Report (Mother's                     Support Exceptions         and Father's

Support Exceptions) allow the Court to address the issues raised in Father's Petition to Correct.

       On March 1, 1996, this Court issued an Order and an accompanying stipulation (the

"March 1996 Stipulation and Order") directing, inter alia, that Father's obligations under the

June 1, 1992 Property Settlement Agreement ("PSA") were to pay to DRO (1) $4,000.00 per

month in alimony for six (6) years effective June 1, 1992, (2) $4,000.00 per month in support of

Child, retroactive to June 1, 1992; and (3) $2,000.00 per month unallocated for fifty (SO) months

retroactive to June 1, 1992. This resulted in an aggregate obligation of $10,000.00 per month.

The stipulation directed that arrearages would be calculated from the effective date of June l,

1992. Further, thestipulation directed that Father's ADDITIONAL OBLIGATIONS under the

PSA are unaffected by this stipulation.

      · When reading the March 1996 Stipulation and . Order in tandem. with the PSA, it . is

apparent that the directive to pay $4,000.00 per month jn APL emanates from paragraph 5 of the
                                                         ',,.·•   .   {   ....        .   ,,:;,·   ',    :.: .. ··         ...... ,·, ..
PSA, the directive to pay $4,000.00 per month in child support emanates from the first sentence

of paragraph 6 of the PSA, and the directive to pay $2,000.00 per month unallocated emanates

from paragraph 10 of the PSA. There is no indication that the March 1996 Stipulation and Order

in any way addressed the remaining portions of paragraph 6 of the PSA; to wit, Father's

obligation to pay Child's unreimbursed medical expenses, camp expenses, synagogue expenses

or Child's college expenses. Toe March 1996 Stipulation and Order specifically states that
       1"                         1.'                                            ,l                                  \;!
Father's "additional obligations under the PSA are unaffected": and the language of paragraph 6

of the PSA reads that Father's additional obligations referenced above are "in addition" to his

baseline $4,000.00 monthly child support obligation. The arrearages which began to accrue




                                                   A-1
    following the March .1996 Stipulation and Order were related to Father's $10,000.00 monthly

    obligation.

           Father made minimal payments over the next several years and accumulated a significant

    arrearage balance. On June 7, 2000, Father filed a Petition to Modify [the PSA]. On August 15,

    2000, Mother filed an Answer and Counter-Petition for Contempt and Enforcement of[the PSA].

    In her Counter-Petition,
                      ..
                             Mother attempted
                                      . ....
                                              to enforce the agreement as to payments owed by

Father under the agreement including, but not limited to, college expenses, summer camp and

synagogue. On July 24, 2001, the Court issued an Order deferringaction on Mother's Counter-

Petition and ordered Father to pay $3,000.00 towards outstanding arrears.

           On December .21, 2001, Father filed an~ther P~tition ~o Modify [the PSA].1 On May 3,

2002, Mother filed an Answer and Counter-Petition for Contempt and Enforcement of the [PSA].

In· her Counter-Petition, Mother again attempted to enforce the agreement as to payments. owed .

. by Father under the agreement including, but not limited to, college expenses, summer camp and

synagogue.        On May 6, 2002, the Court, following a hearing, set Father's arrearages at

$600,000.00 and directed Father to pay Mother 50% of his net income from all sources but not

less than $2,000.00/month (the "May 2002 Order"). Despite Mother's filing of a counter-

petition three (3) days prior to the hearing which requested the additional funds Mother alleges

Father owes her under the PSA, the record contains no indication the Court considered this

request when it issued the May 2002 Order. Father's arrearages leading up to this hearing had
                     ..1                        '                           '


corresponded to amounts the Court ordered him to pay under the March 1996 Stipulation and

Order. The transcript from the hearing only refers to the arrearages which have been accruing

since the March 1996 Stipulation and Order. The May 2002 Order also refers only to arrearages,


1
  The Court notes that paragraph 4 of Father's petition refers to Child's summer camp and
college expenses as a separate obligation from the $4,000.00 base child support amount

                                                    A-1
without any indication that the Court is incorporating additional obligations into                     the $600~000.00
arrearage total. As discussed in more detail below, neither party has presented any information

· to the Court indicating that the $600,000.00 arrearage total is related to any obligations beyond

those detailed in the March 1996 Stipulation and Order.

          Following the May 2002 Order, Father consistently paid the amounts due under the Order

and began to lower his arrears balance. On November 22, 2013, Father filed his Petition to
      .        -·                                                                                 ~·


Correct in an attempt to have DRO confirm that he had paid the portion of the $(,00,000.00

arrearage total related to child support and that the remainder corresponded to his alimony

obligations. On May 4, 2014, Mother filed a Petition for Contempt and Enforcement of the ·

Parties' Property Settlement Agreement. Mother claimed Father still owed her funds related to,

inter alia, Child's college, camp and synagogue expenses.: Father filed an answer to Mother's

petition alleging. that these amounts were all included in the $600,000.00 arrearage total detailed

in the May 20()2 Order and that he has been paying these ~ounts,~µi accordance                         with the C.wut' s .; ..
                                                                ,   · .·~·'"· ·..   ,'   ., /,··· ·.
Order. The Master filed an Order dated May 5, 2014 related to Father's Petition to Correct. This

Order held that Father had paid all of the $600,000.00 arrearage total related to child support and

that his remaining arrears were related to alimony. Mother filed her support exceptions to this

Order on May 23, 2014 and Father filed his support exceptions to this Order on May 28, 2014.

This Court scheduled a hearing on all of the outstanding petitions for December 15, 2014 but, to

date, has only addressed Father's Petition to Correct and Mother's and Father's Support

Exceptions.'




2
  The Court informed the parties it would make a ruling based on these three petitions and,
depending on the outcome of this ruling, a further hearing on Mother's Contempt Petition would
be scheduled for May 12, 2015.


                                                   A-1
        During the · hearing, neither party presented the Court with any admissible or relevant

evidence which would cause the Court to conclude that the $600,000.00 arrearage total set forth

in the May 2002 Order represented any monies beyond those mandated in the Mardi 1996

Stipulation and Order. Specifically, Father attempted to present inadmissible hearsay regarding

some type of discussion between his attorney and Mother's attorney at the time of 1he May 2002

Orde~ that tl_ie $600,000;00 arrearage total would include all __of_!:1:1:e.°.tht?r expenses including,~

not limited to, college, camp and synagogue. Consequently, because the child support portion of

$600,000.00 arrearage total corresponds only with Father's original $4,000.00 per month

baseline child support obligation set forth in the March 1996 Stipulation and Order, we will not

include any of the other amounts (ie: summer camp, college, synagogue, etc.) in our analysis of

how much of the $600,000.00 arrearage total relates to child support.3 Our review of the.record

and the ORO audit performed on February 7, 2014 (attached to both parties' support exceptions}

Ieads this .Court to _conclud~. that Father has paid the child ~pport,~rtion ofJhe $~Q,0,000;-00
                                                                  .·;,:,   .   ,•·   .. :,· ...   ::·:   ··· ..

arrearage total in full. This Court agrees with the conclusion of the DRO master that all of the

child support arrears have priority over the alimony arrears (See Pa.R.C.P. 1910.17(d) which

places child support arrears in a higher priority position than remaining spousal support or

alimony arrears). Therefore, Father has paid off the child support portion of the $600,000.00

arrearage total.

        This Order is not a ruling as to the veracity of Mother's Contempt Petition. The Court
               ·,·                                                                                                ,'

shall fully address Mother's claims and Father's defenses at the hearing scheduled for May 12,

2015.




3
  Some of these amounts, including the funds related to Child's college . expenses, would not
qualify as child support amounts anyway.

                                                      A-1
                                               ORDER

         AND NOW, this l   0               ·~·.   A   O




 other restrictions which may currently be in place due to child. support arrearages. ·

Mother's Petition for Contempt and Enforcement of the Parties' Property Settlement
Agreement filed May 4, 2014

        Father's obligations in the PSA related to Child's (1) college expenses, (2) unreimbursed

medical/dental expenses, (3) summer camp expenses, (4) synagogue expenses, and (5) Father's

 life insurance coverage are not included in the $600,000.00 arrearage total set forth in the May

2002 Order. Father's alimony obligations detailed in paragraph 5 of the PSA, child support

obligations detailed in the first sentence of paragraph 6 of the PSA, and the $100,000.00

obligation detailed in paragraph 10 of the PSA are determined to be included in the $600,000.00

arrearage total and, accordingly, are included in the funds Father pays to DRO monthly.




                                                     A-1
        The parties are scheduled for a hearing on Mother's Contempt Petitionon May 12, 2015,

at which time the Court shall fully address Mother's claims and Father's defenses. 1he parties

are expected to present evidence as to Mother's demand for the monies owed in accordance with

the terms of the PSA. Should Father present a claim that Child had a college fund that should

have been applied to tuition obligations, he will be expected to present evidence to .support this

claim. If this Court directs Father to pay funds related to Child's college, camp and-~ogue
                        ..   ·-··   ·-                .....   ·-·   '            .   --··       ··-···


expenses, etc., the Court will not classify these funds as child support obligations.



                                                          BY TIIB COURT:




            . .                          .
Copies mailed on Decembert'{, 2014 to:
By First Class Mail:
DeborahZitomer, Esquire ·· ·· ·                                                                                                          .   ·~ .   -·;,•

                                                                                       .   - ~~. '.      ·• .   ....   .   ....   - .:
Arnold Machles.Esquire    ··
By Interoffice Mail:
Court Administration

~~
Secretary




                                                    A-1
                                                                                              Circulated 09/28/2016 10:15 AM




                                                          I 992-22326.{J I 43   I 0, 28 20 I 5 9:07 .\M   # 10533417
                                                                                      Opinion
IN THE COURT OF COMMON PLEAS OF M<                        Rcpt=Z255Rl40    Fe~:S0.00
                        FAMILY CO                                     Murk Levy - '.\!ontCo Prothonotury


MIRIAM LISSER POLIS
                 Plaintiff/ Appellee                          Common Pleas Court No:
                                                              1992-22326
        vs.
                                                              Superior Court No:
ROBERT BRUCE POLIS                                            1976 EDA 2015
               Defendant/Appellant

                                          OPINION
WEILHEIMER, J.                                                            October 28 , 2015

        Defendant/ Appellant, Robert Bruce Polis ("Father"),          has appealed from our Order

entered on May 28, 2015, granting in part and denying in part Plaintiff/Appellee's                    Miriam Lisser

Polis's ("Mother") Petition for Contempt and Enforcement of the Parties' Property Settlement

Agreement ("PSA").       Specifically, the Court held Father was not in contempt of the PSA but

ordered him to pay Mother $143,350.74 pursuant to the PSA and to purchase and maintain a life

insurance policy that would cover his remaining alimony arrearages of $158,000.00.                             For the

reasons that follow, the Order is proper and should be affirmed.

                            FACTS AND PROCEDURAL HISTORY

        On June 1, 1992, Father and Mother entered into their PSA.                     The PSA provided m

pertinent part:

                                             *   * *
              [Paragraph] 5. Commencing as of June 1, 1992, and for a term of six
              years, [Father] agrees to pay [Mother] the sum of $4,000 per month as
              alimony. Said amount will be terminable in the event of [Mother's] death
              or remarriage. The amount and term shall not be otherwise modifiable for
              any reason whatsoever, including [Mother's] return to full-time
              employment.     In addition, during the term of the alimony payments,
              [Father] agrees that he will be responsible for [Mother's] health care
              coverage and 100% of all unreimbursed medical/dental and other
              expenses.




                                                 A-3
             [Paragraph] 6. In addition to the foregoing, and also commencing June 1,
             1992, [Father] agrees to pay [Mother] as child support the sum of $4,000
             per month. In addition, [Father] shall be responsible for the payment of
             Rachel's health care coverage plus 100% of her unreimbursed
             medical/dental/other expenses. In addition, he shall be responsible for
             Rachel [Polis's ("Child's")] camp or summer activity expense plus
             [Child's] synagogue expense. Moreover, [Father] agrees that he will pay
             the income taxes attributable to [Child's] custodial funds. At such time as
             [Child] goes to college, [Father] agrees that he will pay all of [Child's]
             undergraduate college expenses, including but not limited to room, board,
             tuition, transportation, clothing, books, fees, and other such expenses.

                                              * * *
             [Paragraph] 9. [Father] agrees to maintain and pay for a reasonable
             amount of insurance coverage on his life so that in the event of his death,
             the alimony payments to [Mother] and the child support obligations shall
             be covered by said insurance. The parties agree that they will designate an
             appropriate amount for this purpose.

             [Paragraph] 10. On account of fees, expenses and under support, [Father]
             agrees that he will pay [Mother] the sum of $100,000 as follows:
                    I




             The sum of $22,000 within seven days of the date of this agreement; and

             Thereafter, without interest, the sum of $500 per week until the full
             amount of $100,000 has been paid. At such time as [Mother] receives the
             total of $100,000 as aforesaid, she agrees to release [Father] from any and
             all liabilities arising out of support/alimony obligations prior to June 1,
             1992.

                                              *    * *
             [Paragraph] 13. The agreement herein set forth shall be construed in
             accordance with Pennsylvania Jaw and is intended as an overall economic
             resolution between the parties.

(Property Settlement Agreement at 3, 4, 5).

        On June 20, 1994, the Court issued a divorce decree that incorporated the parties' PSA by

reference.   The decree further stated that the PSA shall not merge with, but shall survive the

decree. On March 1, 1996, the Court issued an Order and an accompanying stipulation ("March




                                                  2
                                                  A-3
1996 Stipulation and Order") directing, inter alia, that Father's obligations under the PSA were

to pay to the Montgomery County Domestic Relations Office ("DRO") (1) $4,000.00 per month

in alimony for six (6) years effective June 1, 1992, (2) $4,000.00 per month in support of Child,

effective June 1, 1992, and (3) $2,000.00 per month unallocated for fifty (50) months effective

June l, 1992. This resulted in an initial aggregate obligation of $10,000.00 per month.       The

stipulation directed that arrearages would be calculated from the effective date of June 1, 1992.

Further, the stipulation directed that Father's       additional obligations   under the PSA were

unaffected by this stipulation.

        Father made minimal payments over the next several years and accumulated a significant

arrearage balance. On June 7, 2000, Father filed a Petition to Modify the PSA. On May 3, 2002,

Mother filed an Answer and Counter-Petition for Contempt and Enforcement of the PSA. In her

Counter-Petition,   Mother attempted to enforce the agreement as to payments owed by Father

under the agreement, including,     but not limited to, college, summer camp and synagogue

expenses.   On July 24, 2001, the Court issued an Order deferring action on Mother's Counter-

Petition and ordered Father to pay $3,000 per month towards outstanding arrears.

        On December 21, 2001, Father filed another Petition to Modify the PSA.          On May 3,

2002, Mother filed an Answer and Counter-Petition for Contempt and Enforcement of the PSA.

In her Counter-Petition,    Mother again attempted to enforce the PSA as to payments owed by

Father under the agreement, including, but not limited to, Child's college, summer camp and

synagogue expenses. On May 6, 2002, the Court, following a hearing, set Father's arrearages at

$600,000.00 and directed Father to pay Mother 50% of his net income from all sources but not

less than $2,000.00/month    ("May 2002 Order"). Despite Mother's filing of the counter-petition

three (3) days prior to the hearing which requested the additional funds Mother alleges Father




                                                 3
                                                A-3
owes her under the PSA, the record contains no indication the Court considered this request

when it issued the May 2002 Order.

        Following the May 2002 Order, Father consistently paid the amounts due under the Order

and began to lower his arrears balance. On May 4, 2014, Mother filed a Petition for Contempt

and Enforcement of the Parties' PSA ("Mother's         Contempt Petition").     Mother's   Contempt

Petition claimed Father failed to pay amounts related to Child's college, camp and synagogue

expenses as set forth in the PSA. On September 18, 2014, Father filed an Answer to Mother's

Contempt Petition arguing, inter alia, that the obligations identified in Mother's         Contempt

Petition had already been addressed by the Court in the May 2002 Order. Specifically, Father

claims that the $600,000.00 arrearage total determined by the Court in the May 2002 Order

included all of the obligations identified in Mother's Contempt Petition.

        On November 12, 2014, Father filed another Answer to Mother's Contempt Petition,

however, this Answer contained New Matter.            Father's New Matter raised the statute of

limitations defense. On December 8, 2014, the Court held oral argument on Father's statute of

limitations defense.   That same date, the Court granted Father's statute of limitations defense

with respect to Paragraph    10 of the PSA, which provided that Father was directed to pay

$22,000.00 within seven (7) days of the date of the PSA.1    The Court denied Father's statute of

limitations defense in all other respects. On December 10, 2014, Father filed another Answer to

Mother's Contempt Petition, which contained New Matter raising the defense of )aches.            On




I
 The Court was not aware at this time that Father had already paid    these funds and $78,000.00 in
additional funds to Mother pursuant to the March 1996 Stipulation     and Order and which directed
Father to pay $2,000.00 per month for fifty (50) months retroactive    to June 1, 1992. This portion
of the March 1996 Stipulation and Order addressed Father's              obligations with respect to
Paragraph 10 of the PSA.



                                                4
                                                A-3
December 11, 2014, Father filed a Praecipe to Withdraw this Answer and New Matter raising

laches. Father never ended up raising a laches defense.

        On December 22, 2014, the Court heard testimony with respect to Father's claim that the

$600,000.00 arrearage total determined by the Court in the May 2002 Order included all of the

obligations raised in Mother's Contempt Petition.     The Court disagreed with Father's argument

and determined that Father's obligations set forth in the PSA relating to Child's (a) college

expenses, (b) unreimbursed medical/dental expenses, (c) summer camp expenses, (d) synagogue

expenses and (e) Father's life insurance coverage were not included in the $600,000.00 arrearage

total set forth in the May 2002 Order.    This ruling necessitated a hearing on the veracity of

Mother's Petition.

        On May 28, 2015, the Court held Father was not in contempt of the PSA due to a

mistaken but reasonable belief that all of his obligations were encompassed in the May 2002

Order. The Court did hold, however, that Father was obligated to pay $143,350.74 related to the

expenses listed in the paragraph above. The Court also directed Father to purchase and maintain

a life insurance policy that would cover his remaining alimony arrearages of $158,000.00.

        On June 4, 2015, Father filed a Motion for Post-Trial Relief. On June 10, 2015, Father

filed a Motion for Reconsideration.      On June 12, 2015, Mother also filed a Motion for

Reconsideration.     These three motions were deemed denied by operation of law due to the

Court's decision to not act on them within the thirty (30) day appeal period pursuant to Pa.RAP.

1701.

        On June 25, 2015, Appellant filed a timely notice of appeal. On July 8, 2015, Appellant

filed a timely concise statement of matters complained of on appeal ("Concise Statement")




                                                5
                                                A-3
pursuant to Pa.R.A.P. l 925(b). In his Concise Statement, Appellant raises the following fourteen

(14) issues:

               [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
               APPLY THE 4-YEAR STATUTE OF LIMITATIONS TO ALL OF
               [MOTHER'S] CLAIMS[?]

               [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
               DENY [MOTHER] REIMBURSEMENT    FOR UNREIMBURSED
               MEDICAL EXPENSES    WHICH WOULD BE COVERED BY
               [MOTHER'S]  MEDICAL  INSURANCE PROVIDED  BY HER
               EMPLOYER[?]

               [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
               FIND  THAT    THE $600,000.00 DETERMINED AS OWED
               FOLLOWING HEARING BEFORE JUDGE MOORE ON MAY 6, 2002
               INCLUDED ALL NOW CLAIMED BY [APPELLEE] THAT WERE
               PAID OR INCURRED PRIOR TO THAT DA TE[?]

               [WHETHER] THE HONORABLE COURT ERRED IN REFUSING TO
               CONSIDER THE TESTIMONY OF [FATHER] THAT THE PARTIES
               AND ATTORNEYS AGREED THAT THE $600,00.00 FIGURE
               PROVIDED TO JUDGE MOORE INCLUDED ALL HIS OBLIGATION
               UNDER THE PROPERTY SETTLEMENT AGREEMENT [THROUGH]
               MAY 6, 2002 [WHEN THIS COURT   STATED] THAT IT WAS
               HEARSAY WHEN NO HEARSAY OBJECTION WAS MADE[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND THAT THE $600,000.00 ARREARS FOUND AS OF MAY 6,
           2002 INCLUDED ALL OF THE ADDITONAL EXPENSES SINCE
           ALIMONY AND CHILD SUPPORT HAD ACCRUED TO THE SUM
           OF $599,059.12 AS OF APRIL 6, 2000 AS SHOWN ON EXHIBIT W5
           ATTHE HEARING OF DECEMBER 15, 2014[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND . THAT THE COLLEGE AND RELATED           EXPENSES,
           SYNAQOGUE,     CAMP   AND    MEDICAL   EXPENSES   WERE
           INCLUDED IN THE $600,000.00 ARREARS SET AT THE HEARING
           BEFORE JUDGE MOORE ON MAY 6, 2002 WHEN THE SAME HAD
           ALL B~EN RAISED IN [MOTHER'S] PLEADING FILED BEFORE
           MAY 6; 2002[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND THAT [MOTHER] AND THE PARTIES'     DAUGHTER




                                               6
                                               A-3
           FORFEITED  ENTITLEMENT  TO                  COLLEGE      AND      RELATED
           EXPENSES BY ESTRANGEMENT[?]

           [WHETHER] THE HONORABLE COURT ERRED IN REFUSING TO
           ALLOW EVIDENCE OF ESTRANGEMENT[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND THAT [MOTHER] AND RACHEL POLIS FORFEITED
           ENTITLEMENT    TO COLLEGE EXPENSES BY FAILING TO
           INCLUDE    [FATHER] IN   THE DECISION CONCERNING
           COLLEGE[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND THAT THE COLLEGE FUND WAS FUNDED BY [FATHER]
           AND THEREFORE RELIEVED HIM OF ANY OBLIGATIONS FOR
           COLLE;GE OR RELATED EXPENSES[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND THAT [FATHER] SET UP AND FUNDED THE UGMA
           ACCOUNT WHEN [MOTHER] TESTIFIED THAT [FATHER] AND
           HIS FATHER SET UP THE NEW JERSEY ACCOUNTS [OF WHICH
           THE UGMA ACCOUNT WAS ONE] AND THAT SHE, [APPELLEE],
           HAD NO KNOWLEDGE OF SAME[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FINDING THE
           TESTIMONY OF [MOTHER] CREDIBLE CONSIDERING THAT
           SAME IS INCONSISTENT WITH HER PLEADING IN WHICH SHE
           A TT ACHED SUPPOSED EXPENSES FOR COLLEGE, ETC. THAT
           ARE CLEARLY FALSE[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND THAT INSURANCE WAS ONLY OWED FOR THE TERM
           SPECIFIED IN THE PROPERTY SETTLEMENT AGREEMENT IN
           PARAGRAPHS 5 AND 6[?]

           [WHETHER] THE HONORABLE COURT ERRED IN FAILING TO
           FIND THAT NO LIFE INSURANCE IS OWED BY [FATHER] SINCE
           NO "APPROPRIATE AMOUNT" WAS EVER DESIGN A TED BY THE
           PARTIES[?]

(Father's Concise Statementj.t

       Prior to addressing Father's fourteen (14) issues raised on appeal:


2
  For ease of disposition, we will address issues #3, 4, 5 and 6 first. We will also address issues
7, 8 and 9 together and issues 10, 11 and 12 together.


                                                7
                                                 A-3
              [W]e find it necessary to reiterate former Justice Sandra Newman's
              admonishment to all appellate advocates who labor under the misguided
              belief that raising as many issues as possible constitutes effective appellate
              advocacy: The approach to appellate advocacy embarked on by present
              counsel for Appellant brings to mind the words of the Honorable Ruggero
              J. Aldisert of the United States Court of Appeals for the Third Circuit:
              With a decade and a half of federal appellate court experience behind me,
              I can say that even when we reverse a trial court it is rare that a brief
              successfully demonstrates that the trial court committed more than one or
              two reversible errors. I have said in open court that when I read an
              appellant's brief that contains ten or twelve points, a presumption arises
              that there is no merit to any of them ... [and] it is [this] presumption ... that
              reduces the effectiveness of appellate advocacy.

Commonwealth v. Best, 120 A.3d 329, 340 (Pa.Super. 2015) (emphasis in original) (internal

citation omitted).

                                              DISCUSSION

        A trial court's findings on a contempt petition will not be disturbed absent an abuse of

discretion.    Guadagnino v. Montie, 646 A.2d 1257, 1259 (Pa.Super. 1994).                  An abuse of

discretion occurs when the trial court either overrides or misapplies the law, its judgment is

manifestly unreasonable, or the evidence shows that the court's decision is the result of partiality,

prejudice, bias or ill will. Holderman v. Hagner, 760 A.2d 1189, 1192 (Pa.Super. 2000).

        With respect to Father's fourth, fifth and sixth issues, we incorporate our Memorandum

Opinion and Order dated December 18, 2014, which contains the reasoning behind our rulings

on these issues. The Court also wishes to supplement its analysis with respect to these issues. At

the December 22, 2014 hearing and in his filings leading up to the hearing, Father argued an

audit performed by ORO indicated the Court had included totals attributable to Child's (1)

college expenses, (2) unreimbursed medical/dental expenses, (3) summer camp expenses, ( 4)

synagogue expenses, and (5) Father's life insurance coverage in his running arrearage total. An

examination of this audit, however, indicated the figures listed in the audit correspond perfectly




                                                     8
                                                     A-3
to paragraphs 5, 10 and the first half of paragraph 6 of the PSA, and result in an arrearage total of

$600,000 at the time of the May 2002 Order. Including the expenses listed above would have

resulted in a much higher arrearage total as of May 2002.

        Regarding the Court's sua sponte ruling that Father's testimony regarding a discussion he

overheard between his attorney and Wife's attorney would constitute inadmissible hearsay, we

observe that "[ q]uestions concerning the admission and exclusion of evidence are within the

sound discretion of the trial court and will not be reversed on appeal absent an abuse of

discretion." In Re Adoption of D.M.H., 682 A.2d 315, 321 (Pa.Super. 1996) (internal citation

omitted).      A court is permitted to preclude inadmissible hearsay testimony sua sponte. In re

R.T., 778 A.2d 670, 682 (Pa.Super. 2001).

        In his first issue, Father argues Wife's claims are not permitted under the statute of

limitations.    We disagree. The statute of limitations period for a breach of contract claim is four

years. 42 Pa.C.S.A. § 5525. "Where the contract is a continuing one, the statute of limitations

runs from the time when the breach occurs or when the contract is in some way terminated."

Cole v. Lawrence, 701 A.2d 987, 989 (Pa.Super. 1997) (citing Thorpe v. Schoebrun, 195 A.2d

870, 872 (Pa.Super. 1963). For the purposes of computing the statute of limitations, a contract is

continuing when there is no fixed time for payment or termination of its services. Id. "[I]n the

case of continuing contracts, such as postnuptial agreements, where the duties of the parties are

ongoing, the statute of limitations generally does not run." Crispo v. Crispo, 909 A.2d 308, 315

(Pa.Super. 2006) (internal citation omitted).          In Crispo, the marital settlement agreement

included no specific deadline by which Husband's contractual obligations to Wife would be paid

and also did not identify any specific amounts owed.




                                                   9
                                                   A-3
        Similarly, in Miller v. Miller, 983 A.2d 736 (Pa.Super. 2009), a husband and wife entered

into a post-nuptial agreement in 1994 in which husband agreed to pay the mortgage, taxes, and

insurance on the marital residence until it was sold. The wife brought suit in 2005 because her

husband's   alleged breach of the agreement.      Id. at 738-39.    On appeal, the Superior Court

rejected husband's argument that statute of limitations barred any claim prior to the four-year

limitations period, concluding that the postnuptial agreement was a continuing contract because

it did not set forth deadlines for payment of the mortgage, taxes, and insurance or specify the

amounts of payments to be made. Id. at 742-43.

        Here, as in Crispo and Miller, the PSA did not provide any specific deadlines for Father

to pay for (1) college expenses, (2) unreimbursed medical/dental expenses, (3) summer camp

expenses, ( 4) synagogue expenses, and (5) life insurance coverage, and did it set forth any

specific amounts Father must pay. Thus, the PSA in the instant matter is a continuing contract

and Appellant's statute of limitations defense is inapplicable. See id. 3

        In his second issue, Father argues Mother should have been denied reimbursement for

unreimbursed medical expenses that would have been covered by medical insurance offered by

her employer. We disagree. Paragraph 5 of the PSA clearly states Father is responsible for

Mother's healthcare coverage and 100% of all unreimbursed medical/dental and other expenses.

Further, Father's counsel performed only a cursory cross-examination of Mother regarding



3
  Father cited to Fina v. Fina, 737 A.2d 760 (Pa.Super. 1999) during oral argument in December
2014 to support his argument that the PSA in this instant matter is not a continuing contract. In
Fina, the Superior Court held a mother's claim against her husband based upon property
settlement agreement which contained provisions for the father to pay his child's dental bills was
barred by the statute of limitations where the mother failed to file a claim within four (4) years of
the father's alleged breach. We observe the Court's holding is distinguishable from the instant
case where the mother did not appear to raise a continuing contract defense. Further, we could
not find any instances of the Superior Court relying on Fina in any subsequent cases involving
the question of whether property settlement agreements constitute a continuing contract.


                                                 10
                                                  A-3
medical insurance she could have acquired through the school district that employed her. See

N.T. Hearing, 5/12/15, at 35-37). Mother was not required to obtain insurance to cover her

unreimbursed medical expenses, and Father's counsel's questioning did not establish that

insurance provided by Mother's employer was a viable option.

         In his seventh, eighth and ninth issues, Father argues the Court erred when it failed to

consider evidence of Father's estrangement from his daughter. We disagree. While a parent has

no legal duty to support his or her child's post-secondary education under the current state of

Pennsylvania law, an agreement to assume the duty to provide post-majority educational support

is enforceable at law. Reif v. Reif, 626 A.2d 169, 173 (Pa.Super. 1993). The law is clear that

estrangement is not a defense where the obligation to pay college expenses is based upon a

contract.   Trunkwalter v. Trunkwalter, 617 A.2d 1308, 1309 (Pa.Super. 1992). If parties intend

for a party's college support obligation to be contingent on a continuing relationship with the

child, it should be included in the agreement.        Cook v. Covey, 609 A.2d 560, 563 (Pa.Super.

1992).

         Instantly, the PSA simply states when the parties' child goes to college, Father agrees he

will pay all of her undergraduate expenses.      There was no clause stating the PSA should be

construed under Pennsylvania law, which was in effect as of the date of the agreement, or that

the agreement was conditioned on a continuing relationship with the child. There also were no

clauses stating the parties must mutually consent to the institution their child should attend,

thereby precluding an examination of whether Mother and child had an obligation to include

Father in the decision concerning college. Father simply agreed to pay for his daughter's college

expenses with no conditions attached.    Thus, Father is precluded from raising an estrangement

defense with respect to his obligation to pay for his child's college expenses. See id.




                                                 11
                                                  A-3
          With respect to Father's     tenth, eleventh     and twelfth issues, we incorporate    our

Memorandum Opinion and Order dated May 28, 2015, which contains the reasoning behind our

ruling on this issue.    The Court also wishes to supplement its analysis with respect to these

issues. Ordinarily, "[i]t is well established that the credibility of witnesses is an issue to be

determined     by the trier of fact. On appeal this Court will not revisit the trial court's

determinations     ... regarding the credibility of the parties. Thus, [an] argument, which would

require    this Court to revisit and essentially       reverse the [trial court] on his credibility

determinations,    provides no grounds for relief." Woods v. Cicierski, 937 A.2d 1103, 1105

(Pa.Super.2007) (internal citations omitted).

          Instantly, Mother testified regarding college expenses for the parties' child and provided

exhibits detailing the amount of tuition she paid each month, which the Court deemed credible

despite Father's     argument that these amounts were allegedly inconsistent        with her prior

pleadings. Further, the Court did not find Father's testimony regarding his UGMA account to be

credible. Father could not provide any account statements, and the testimony offered by Father

and his friend did not persuade the Court this account ever existed. Accordingly, Father has no

grounds for relief with respect to issues ten, eleven, and twelve. See id.

          With respect to Father's thirteenth issue, it was extremely difficult for the Court to

determine his exact allegations of error and has made it all but impossible for the Court to

provide a comprehensive analysis on the issue.           "When a court has to guess what issues an

appellant is appealing, that is not enough for meaningful review."      Commonwealth v. Dowling,

778 A.2d 683, 686 (Pa.Super. 2001), citing Giles v. Douglass, 747 A.2d 1236, 1237 (Pa.Super.

2000). "When an appellant fails adequately to identify in a concise manner the issues sought to

be pursued on appeal, the trial court is impeded in its preparation of a legal analysis which is




                                                  12
                                                   A-3
pertinent to those issues." Dowling at 686, citing In re Estate of Daubert, 757 A.2d 962, 963

(Pa.Super. 2000). Consequently, the Court holds that Father's thirteenth issue is waived.

        In Father's fourteenth issue, he argues he does not owe life insurance because "no

appropriate amount" was ever designated by the parties. We disagree. Paragraph 9 of the PSA

provides Father shall pay for a reasonable amount of life insurance so that, in the event of his

death, the alimony payments          to his wife and child support obligations     shall be covered.

Although the parties never designated an appropriate amount for this purpose, reading the plain

language of the contract allows the Court to require Father to fund an insurance policy that will

cover his remaining alimony obligations.

        With respect to an issue that Father did not raise in his concise statement, the Court's

decision not to hold Father in contempt of the PSA but to instead enforce the provisions of the

PSA appears to    run counter     to the Superior Court's holding in Gaster v. Gaster, 703 A.2d 513

(Pa.Super. 1997). In Gaster, this Court held an appeal may not be taken in a contempt action

where the trial court neither made a finding of contempt nor imposed sanctions.            This Court

vacated the order, holding it was interlocutory and not appealable. In Fina, supra, however, this

Court refused to accept the Gaster holding, reasoning that, in drafting the divorce code, the

legislature granted courts broad authority to adjudicate matters arising under private settlement

agreements.    Id. at' 763 FNl.    Accordingly, this Court did not find the trial court's order as not

appeal able.




                                                   13
                                                    A-3
                                          CONCLUSION

        For the reasons set forth above, the decision was proper and should be affirmed.

                                             BY THE COURT:




                                             GAIL WEILHEIMER, J.




Copies of this Opinion
Mailed to the following on 1 O~/ 15:

Superior Court Prothonotary
Court Administration
Deborah Zitomer, Esquire




~-
Arnold Machles, Esquire


Secretary




                                               14
                                               A-3